Name: Council Regulation (EEC) No 1691/77 of 19 July 1977 amending Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/ 10 Official Journal of the European Communities 28 . 7 . 77 COUNCIL REGULATION (EEC) No 1691/77 of 19 July 1977 amending Regulation (EEC) No 2967/76 laying down common standards (or the water content of frozen and deep-frozen chickens , hens and cocks HAS ADOPTED THIS REGULATION : Article 1 1 . In the third paragraph of Article 8 of Regulation (EEC) No 2967776, the date '1 July 1978 ' shall be replaced by '1 October 1978 '. 2 . In Article 10 of Regulation (EEC) No 2967/76, the dates '1 July 1977' and '1 December 1977' shall be replaced by '1 October 1977' and *1 March 1978 ' respectively. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ('), as amended by Regulation (EEC) No 369/76 (2), and in particular to Article 2 (2) thereof, Having regard to the proposal from the Commission , Whereas the implementation of the control measures provided for in Council Regulation (EEC) No 2967/76 of 23 November 1976 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks (3) is causing administrative difficulties in certain Member States ; whereas the entry into application of Regulation (EEC) No 2967/76 should therefore be postponed until a later date, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1977 . For the Council The President A. HUMBLET (') OJ No L 282, 1.11 . 1975, p . 77 . (2 ) OJ No L 45, 21 . 2 . 1976, p . 3 . H OJ No L 339 , 8 . 12 . 1976, p . 1 .